MeO RecoQoNG Nowe d:aG@-DPH-SDD ECF No. 770 filed Losi BGArSLS FHOr of 1

UNITED STATES DISTRICT COURT 9 “ILEB Ueme opine

es

EASTERN DISTRICT OF MICHIGAN» 2939007 15 pyoes

meg

   

Cc LE MIEKS-HARM
TRACT CLARE CONSOLIDATED AeTIot

Plaintiff(s), CaseNo. @- (2634 Q y
. UsSé MGE Hod
Vv Judge “4 OA) - DE 2

WitLIAM PAUL MEMHOLS ETAL,  shecistrate judge STEPH AMIE » DAWKINS
19-108 41, MICHAEL SMALLWIOIO

 

Defendant(s).
|
NOTICE OF APPEAL
Notice is hereby given that AMI (CHA EL Smait@oed appeals

 

[Name of Party]

to the United States Court of Appeals for the Sixth Circuit from the: w Judgment QQ Order
Q) Other:

entered in this action on OF / 30/ ZO1F.
Date: (OLIS5 / 2ZO1F Dt dielend Leora angst?
. ighature

Counsel is: Oo SE

[CJA, , pro se, pro pono, retained, US. Atty Bar No.

2IBl MEG OCRT S87TH Rb,

NEWPORT, Mt 48166

City, State “Zip Code

724755 9143 /234 786 3571

Telephone Number

 

 

 

 

 

Primary Email Address

~ Appeliant: Please file this form with the District Court Clerk's Office. If you are paying the-ftine tee, ptease make —————
your $505.00 check payable to: Clerk, U.S. District Court.

 

 
